Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. US 2016/0150420 A1 in view Li US 2017/0289904 A1.

Claims 1, 5 and 6:
Byun discloses a method of operating a base station in a cellular telecommunications network, the base station having a normal mode of operation, a compensation mode of operation and an energy saving mode of operation and being configured to switch between the normal mode of operation, the compensation mode of operation and the energy saving mode of operation (See fig. 5, a base station operating in a normal mode and decides to switch to power off/dormant mode to save power/energy and requests a neighboring base station to compensate for it by extending its coverage via compensation mode), the method comprising: the first base station sending a first message to a second base station, the first message including energy saving mode data for the first base station (See paras 92-93 and fig. 5 steps 501-502, the first base station sends a coverage compensation request to the neighboring base station; wherein indicating that the base station is going to switch to a power off, an idle or a dormant state and a request requesting coverage compensation of the base station supporting the MBMS); the first base station receiving a second message, the second message being responsive to the energy saving mode data  (See paras 92-93 and fig. 5 steps 503-504, the neighboring base station sends a coverage compensation response to the first base station); and the first base station determining whether to enter the energy saving mode of operation based on the second message (See para 78, “If the energy saving base station is powered off or shifted to the idle or dormant mode in accordance with the determined result, the compensation base station may extend its coverage to compensate for a coverage area served by the energy saving base station”).
With regards to claim 5, a non-transitory computer-readable storage element storing a computer program comprising instructions (See para 182, computer readable media).
With regards to claim 6, base station comprising a transceiver, a processor and memory, wherein the processor is configured to perform the method of claim 1 (See fig. 10 transmitter, receiver, memory, and processor).
Byun doesn’t disclose indicating that the first base station is a first network operator network base station.
Li discloses indicating that the first base station is a first network operator network base station (See para 113, previous/source base station notifies the target base station (through X2 interface) the PLMN ID of the network operator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Byun with the teachings of Li to improve the method disclosed by Byun by including the feature of indicating the network operator of the base station. The motivation to combine would have been to allow the request receiving base station to determine whether there is any agreement/contract (charges, resources etc.) between the operators (if different) and perform accordingly.

Claim 2:
Byun discloses that the energy saving mode data relates to the first base station requesting that the second base station act in the compensation mode of operation for the first base station (See paras 92-93 and fig. 5 steps 501-502, the first base station sends a coverage compensation request to the neighboring base station; wherein indicating that the base station is going to switch to a power off, an idle or a dormant state and a request requesting coverage compensation of the base station supporting the MBMS).

Claim 3:
Byun discloses a method of operating a base station in a cellular telecommunications network, the base station having a normal mode of operation, a compensation mode of operation and an energy saving mode of operation and being configured to switch between the normal mode of operation, the compensation mode of operation and the energy saving mode of operation (See fig. 5, a base station operating in a normal mode and decides to switch to power off/dormant mode to save power/energy and requests a neighboring base station to compensate for it by extending its coverage via compensation mode), the method comprising: the first base station receiving a first message from a second base station, the first message including energy saving mode data for the second base station (See paras 92-93 and fig. 5 steps 501-502, the first base station sends a coverage compensation request to the neighboring base station; wherein indicating that the base station is going to switch to a power off, an idle or a dormant state and a request requesting coverage compensation of the base station supporting the MBMS); and the first base station making a determination of whether to enter the compensation mode of operation based on the first message  (See paras 92-93 and fig. 5 steps 503-504, the neighboring base station sends a coverage compensation response to the first base station in response to the request).
Byun doesn’t disclose indicating that the second base station is a first network operator network base station.
Li discloses indicating that the second base station is a first network operator network base station (See para 113, previous/source base station notifies the target base station (through X2 interface) the PLMN ID of the network operator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Byun with the teachings of Li to improve the method disclosed by Byun by including the feature of indicating the network operator of the base station. The motivation to combine would have been to allow the request receiving base station to determine whether there is any agreement/contract (charges, resources etc.) between the operators (if different) and perform accordingly.

Claim 4:
Byun discloses that the energy saving mode data relates to the second base station requesting that the first base station act in the compensation mode of operation for the second base station (See paras 92-93 and fig. 5 steps 501-502, the first base station sends a coverage compensation request to the neighboring base station; wherein indicating that the base station is going to switch to a power off, an idle or a dormant state and a request requesting coverage compensation of the base station supporting the MBMS).

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive.  
With regards to claim 1, on page 2 of the applicant’s remarks, the applicant argues that the motivation for combining Byun and Li is based on hindsight because Byun discusses using the same MBMS.
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. US 2017/0318526 A1 discloses a condition that it is determined that energy saving of a radio network is required to be performed, a compensation base station and all base stations which are able to be completely or partially compensated by the compensation base station are selected as an energy saving base station combination. Yu et al. US 2014/0018057 A1 discloses a base station and its neighboring base station encapsulating and transmitting the energy-saving management information through an interface message.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472